Citation Nr: 1341222	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  10-26 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include cardiomyopathy with congestive heart failure and atrial fibrillation, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for hypertension, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1992.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Nashville, Tennessee Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for heart disorders and hypertension.

In December 2012, the Board remanded the case for the Veteran to be scheduled for a Travel Board hearing.  The RO scheduled a Travel Board hearing in August 2013 for the Veteran.  More than 30 days before the hearing date, the RO sent notice of the hearing to the Veteran at his last known address.  That notice was returned as undeliverable.  The Veteran did not report for the hearing.  VA has not received notice of another address for the Veteran.  The Board is satisfied that there has been substantial compliance with the remand directives.  The Board will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has reviewed both the Veteran's paper claims file and his file on the Virtual VA electronic file system, to ensure a total review of the evidence.


FINDINGS OF FACT

1.  Heart disorders, including cardiomyopathy with congestive heart failure and atrial fibrillation, were not found in service nor until several years after service, and are not related to service.

2.  The Veteran did not serve in Vietnam, and there is no credible evidence of actual exposure to herbicides during service. 

3.  Hypertension was first diagnosed several years after service and is not related to service.

CONCLUSIONS OF LAW

1.  Heart disorders, including cardiomyopathy with congestive heart failure and atrial fibrillation were not incurred or aggravated in service, and may not be presumed to be service connected.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Hypertension was not incurred or aggravated in service, and may not be presumed to be service connected.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Heart Disorder

The Veteran contends that he has heart disorders that developed as a result of exposure during service to herbicides such as Agent Orange.  He asserts that he was exposed to herbicides when he worked refueling aircraft that had flown in Vietnam.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for certain chronic diseases, including cardiovascular-renal disease, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for Veterans Claims (Court) has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under certain circumstances, service connection for specific diseases, including type II diabetes mellitus, may be presumed if a veteran was exposed during service to certain herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  If a veteran was exposed to Agent Orange or another herbicide agent, service connection for ischemic heart disease will be presumed if that disease becomes manifest to a degree of 10 percent disabling at any time after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran does not contend that a heart disorder began during his service, and his service treatment records do not show of any chronic heart disorder.  Examination of the Veteran in January 1985 included an electrocardiograph.  The reviewing physician commented that the electrocardiograph showed early transition that was probably normal, but that he could not rule out right ventricular hypertrophy.  On the report of an April 1992 examination of the Veteran for separation from service, the examiner checked normal for the condition of the Veteran's heart.

The Veteran has not reported having any heart disorder diagnosis or treatment during the year following his service.  VA medical treatment records from 2007 forward reflect that the Veteran received treatment for shortness of breath and chest pain.  He stated that in approximately 2004 he had been found to have hypertension.  Clinicians found that the Veteran had congestive heart failure, atrial fibrillation, hypertension, and pulmonary hypertension.  Clinicians have treated these disorders with medications.

In statements submitted in 2009 and 2010, the Veteran wrote that he was exposed to herbicides in his service duties as an aircraft refueling specialist.  He stated that he handled aircraft that had been in Vietnam.  He indicated that he had worked on such aircraft while stationed in Germany and Thailand.

There is no evidence that any heart disorder became manifest during the Veteran's service, nor that any disease or injury in service led to any of the Veteran's current heart disorders.  The preponderance of the evidence therefore is against service connection for a heart disorder on a direct basis, as incurred in service.

There is no evidence that the Veteran's current heart disorders, including congestive heart failure and atrial fibrillation, became manifest to a compensable degree during the year following his separation from service.  Therefore his heart disorders are not presumed to be service connected as chronic disorders under 38 C.F.R. § 3.309(a).

The Veteran is not presumed to have been exposed to herbicides during service.  He did not serve in Vietnam.  He contends that he was exposed to herbicides when, in Thailand and Germany, he handled aircraft that had been in Vietnam.  The United States Department of Defense (DoD) has reported that tactical herbicides were tested in a particular part of Thailand over a several month period in 1964.  The Veteran entered active service in 1971, several years after 1964, so he was not exposed to herbicides during that testing.  It is reasonably likely and credible that the Veteran learned during service that some of the aircraft he handled had been in Vietnam.  His duties did not put him in a position to know, however, the extent to which those aircraft had herbicide residue on them, nor whether any herbicide residue on the aircraft would give him significant exposure to herbicides through his contact with the aircraft.  His statements in this regard are purely speculative.  The record does not contain any evidence from a service department or other source that verifies the Veteran's assertion that touching aircraft that were in Vietnam exposed him to herbicides.  The Board concludes that the fact that the Veteran refueled and touched some aircraft that had been in Vietnam is not sufficient to indicate that he was exposed to herbicides during service.  As it is not shown that he was exposed to herbicides during service, service connection for his current heart disorders may not be presumed based on herbicide exposure.


Hypertension

The Veteran contends that his hypertension is attributable to herbicide exposure in service.  Unlike certain heart disorders, including ischemic heart disease, hypertension is not among the diseases for which service connection is presumed in veterans exposed to herbicides.  See 38 C.F.R. § 3.309(e), Note 3.  Service connection for hypertension therefore cannot be presumed based on herbicide exposure.

Hypertension is among the chronic diseases listed under 38 C.F.R. § 3.309(a) for which service connection is presumed if the disease became manifest to a degree of 10 percent disabling or more within one year from the date of separation from service.  Therefore service connection for the Veteran's hypertension would be warranted if there were evidence that it was incurred or aggravated in service or manifested soon after service.

The Veteran's service treatment records do not show any blood pressure readings above 140/90, nor any findings of elevated blood pressure or hypertension.  The Veteran has not asserted that he was found to have hypertension soon after service.  He has not submitted or identified records that would show his blood pressure levels soon after service.  Medical records from 2007 forward show diagnosis of and treatment for hypertension.  Notes of VA treatment in 2007 reflect the Veteran's report that he was diagnosed with hypertension three years earlier.

There is medical evidence that the Veteran did not have elevated blood pressure during service.  There is no evidence that he had elevated blood pressure or hypertension during the year following his separation from service.  The preponderance of the evidence thus is against direct or presumed service connection for his post-service hypertension.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the appellant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The Court has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The Board provided the appellant with VCAA notice in a November 2008 letter, issued before the February 2009 initial unfavorable decision on the claims on appeal.  In that letter, the RO addressed the information and evidence necessary to substantiate claims for service connection.  The RO informed the appellant how VA assigns disability ratings and effective dates.  The letters also addressed who was to provide the evidence.

The Veteran's claims file (including information in the paper file and in Virtual VA) contains service treatment records, records of post-service treatment and examinations, and statements from the Veteran.  The Veteran has not had VA medical examinations addressing his claims for service connection for heart disorders and hypertension.  VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has current heart disorders and hypertension.  However, the record does not meet even the low threshold of indicating that the current heart disorders and hypertension may be associated with service.  There is no claim or evidence of heart disorders or hypertension during service or the year following service.  The Veteran's assertion that handling aircraft that previously were in Vietnam, is not sufficient, without competent supporting evidence, to indicate that he might have been exposed to herbicides in service.  As the competent evidence of record does not include any indication that the Veteran's heart disorders or hypertension were incurred in or etiologically related to his service, VA does not have a duty to obtain a medical examination or opinion in this case.

In the December 2012 remand, the Board instructed the RO to schedule a Travel Board hearing for the Veteran.  The RO scheduled a hearing, and sent notice of the hearing to the Veteran at his last known address of record more than 30 days prior to the hearing date.  The Veteran did not attend the hearing.  It appears that the notice did not reach the Veteran at his last known address.  While it is unfortunate that VA has not been provided with a current address, the Board is satisfied that appropriate actions within VA's power have been taken, such that there has been substantial compliance with the remand directives.  Therefore, no additional remand is warranted, and the Board may proceed with review of the claims on their merits.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining such evidence.  The appellant has actively participated in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration of the claims on their merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

ORDER

Entitlement to service connection for a heart disorder is denied.

Entitlement to service connection for hypertension is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


